Exhibit 10.51

 

Form of 2004 Purchase Warrant

 

--------------------------------------------------------------------------------


 

AVI BIOPHARMA, INC.

 

WARRANT

 

Warrant No. 2004-1 PW

 

Date of Original Issuance: January        , 2004

 

AVI BioPharma, Inc., an Oregon corporation (the “Company”), hereby certifies
that, for value received,                                 or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of                 shares of common stock, $.0001 par value per share (the
“Common Stock”), of the Company (as adjusted from time to time as provided in
Section 9, each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price (as adjusted from time to time as provided in
Section 9, the “Exercise Price”) per Warrant Share equal to $5.50 at any time
after July 23, 2004 and from time to time thereafter through and including
December 8, 2008 (the “Expiration Date”), and subject to the following terms and
conditions:

 

1.             Definitions.  In addition to the terms defined elsewhere in this
Warrant, the following terms shall have the meanings shown in this Section 1:

 


1.1           “BUSINESS DAY” MEANS A DAY IN WHICH BOTH THE NEW YORK STOCK
EXCHANGE AND MAJOR BANKS IN NEW YORK, NEW YORK ARE OPEN.

 

1.2           “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

1.3           “Principal Market” means the Nasdaq National Market or, if the
Common Stock is traded or quoted on a different market in the future, such other
market.

 

1.4           “Registration Statement” means the Form S-3 Registration Statement
filed with the SEC as Registration No. 333-109105.

 

1.5           “Subsidiary” means a subsidiary of the Company.

 

1.6           “Trading day(s)” means a day in which trading or quotations occur
on the Principal Market.

 

1.7           “Transfer Agent” means the Company’s transfer agent, currently
Mellon Investor Services, LLC

 

2.             Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time. 
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.

 

--------------------------------------------------------------------------------


 

 

3.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Transfer Agent or to the Company at its address specified
herein.  Upon any such registration or transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.

 

4.             Exercise and Duration.  This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the date hereof
to and including the Expiration Date.  At 6:30 p.m., New York City time, on the
Expiration Date, the portion of this Warrant available for exercise and not
exercised prior thereto shall be and become void and of no value.

 

5.             Delivery of Warrant Shares.

 

(a)    Upon delivery of the Form of Election to Purchase (in the form of Exhibit
A) (the “Exercise Notice”) to the Company (with the Warrant Shares Exercise Log
in the form of Exhibit B hereto) at its address for notice set forth in Section
13 and (i) upon payment of the Exercise Price multiplied by the number of
Warrant Shares that the Holder intends to purchase hereunder or (ii) upon
notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 5(e)), the Company shall promptly (but
in no event later than three (3) trading days after the Date of Exercise (as
defined herein)) issue and deliver to the Holder electronically through the
Depository Trust Corporation, or if unable to do, deliver certificates for, the
Warrant Shares issuable upon such exercise, which Warrant Shares shall be issued
under the Registration Statement and shall be freely tradable on the Principal
Market.

 

A “Date of Exercise” means the date on which the Holder shall have delivered to
the Company (i) the Form of Election to Purchase (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed and (ii) (A) payment of
the Exercise Price for the number of Warrant Shares so indicated by the Holder
to be purchased or (B) notification to the Company that this Warrant is being
exercised pursuant to a Cashless Exercise.

 

(b)    If by the fifth Trading day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), then the Holder will have the right to rescind such exercise.

 

(c)    If by the third Trading day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), and if after such fifth Trading day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased

 

2

--------------------------------------------------------------------------------


 

exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (B) the closing price of the Common Stock at the time of
the obligation giving rise to such purchase obligation and (2) at the option of
the Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored or deliver to the Holder
the number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.  For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Common Stock with a market price on the date of exercise totaled $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000.  The Holder shall provide the Company written notice,
which notice shall include such supporting documentation as reasonably necessary
to substantiate the amounts payable, indicating the amounts payable to the
Holder in respect of the Buy-In.

 

(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. 
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.

 

(e)           If the Warrant Shares to be issued are not registered and
available for issuance pursuant to an effective registration statement, then,
notwithstanding anything contained herein to the contrary, the Holder of this
Warrant may, at its election exercised in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of paying the Exercise Price in cash,
elect instead to receive upon such exercise the “Net Number” of shares of Common
Stock determined according to the following formula (a “Cashless Exercise”):

 

 

Net Number =

 (A x B) - (A x C)

 

 

 

B

 

 

 

 

 

For purposes of the foregoing formula:

 

 

A= the total number of shares with respect to which this Warrant is then being
exercised;

 

B= the greater of the (i) closing price per share of the Common Stock (as
reported by Bloomberg) on the Trading day immediately preceding the date of the
Exercise Notice or (ii) the

 

3

--------------------------------------------------------------------------------


 

average of the closing prices per share of Common Stock (as reported by
Bloomberg) for the ten (10) Trading days immediately preceding the date of the
Exercise Notice ; and

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

6.             Charges, Taxes and Expenses.  Issuance and delivery of the shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such shares, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any Warrant Shares or
Warrants in a name other than that of the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

 

8.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant. The Company covenants that
all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)    Stock Dividends and Splits.  If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.

 

4

--------------------------------------------------------------------------------


 

(b)    Pro Rata Distributions.  If the Company, at any time while this Warrant
is outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then, at the request of any Holder delivered before the 90th day
after the record date fixed for determination of stockholders entitled to
receive such distribution, the Company will deliver to such Holder, within five
(5) Trading days after such request (or, if later, on the effective date of such
distribution), the Distributed Property that such Holder would have been
entitled to receive in respect of the Warrant Shares for which such Holder’s
Warrant could have been exercised immediately prior to such record date.  If
such Distributed Property is not delivered to a Holder pursuant to the preceding
sentence, then upon any exercise of the Warrant that occurs after such record
date, such Holder shall be entitled to receive, in addition to the Warrant
Shares otherwise issuable upon such conversion, the Distributed Property that
such Holder would have been entitled to receive in respect of such number of
Warrant Shares had the Holder been the record holder of such Warrant Shares
immediately prior to such record date.

 

(c)    Fundamental Transactions.  If, at any time while this Warrant is
outstanding: (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (without taking into account any
limitations on exercise) (the “Alternate Consideration”).  For purposes of any
such exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Common Stock in
such Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction.  At the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant substantially in the form of
this Warrant and consistent with the foregoing provisions and evidencing the
Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof.  The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
paragraph (c) and insuring that the Warrant (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.

 

5

--------------------------------------------------------------------------------


 

(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number
of Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.

 

(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

 

(f)            Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least twenty (20)
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice and provided that such information shall
be publicly disclosed pursuant to Regulation FD prior to or in conjunction with
such notice being provided to the Holder.

 

10.           Payment of Exercise Price.  The Holder shall pay the Exercise
Price in cash by delivering immediately available funds or, if permitted by
Section 5(e), through a Cashless Exercise.

 

11.           Limitation on Exercise.  The Company shall not effect the exercise
of this Warrant, and the Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, such Person
(together with such Person’s affiliates) would beneficially own in excess of
4.99% of the shares of Common Stock outstanding immediately

 

6

--------------------------------------------------------------------------------


 

after giving effect to such exercise.  For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company or exercisable for securities of the Company beneficially owned by
such Person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company’s
most recent Form 10-K, Form 10-Q or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Transfer Agent of
the Company setting forth the number of shares of Common Stock outstanding.  For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including the
Warrants, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported.

 

12.           No Fractional Shares.  No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported on the Principal Market on the date of exercise.

 

13.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading day, (ii) the next Trading day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading day or
later than 6:30 p.m. (New York City time) on any Trading day, (iii) the Trading
day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be:  (i) if
to the Company, to AVI BioPharma, Inc., One S.W. Columbia, Suite 1105, Portland,
Oregon 97258, Attention: Alan P. Timmins (facsimile: 503-227-0751) with a copy
to Hurley, Lynch & Re, P.C., 747 SW Mill View Way, Bend, OR 97702, Attention:
Robert A. Stout, Esq. (facsimile: 541-317-5507) or (ii) if to the Holder, to the
address or facsimile number appearing on the Warrant Register or such other
address or facsimile number as the Holder may provide to the Company in

 

7

--------------------------------------------------------------------------------


 

accordance with this Section with a copy to Schulte Roth & Zabel LLP, 919 Third
Avenue, New York, New York 10022, Attention: Eleazer Klein, Esq. (facsimile:
212-593-5955).

 

14.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon thirty (30) days’ notice to the Holder, the Company may
appoint a new warrant agent.  Any corporation into which the Company or any new
warrant agent may be merged or any corporation resulting from any consolidation
to which the Company or any new warrant agent shall be a party or any
corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act.  Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register.

 

15.           Miscellaneous.

 

(a)  This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.  Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant.  This Warrant may be amended only in writing signed
by the Company and the Holder and their successors and assigns.

 

(b)  All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Warrant (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Warrant), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto (including its affiliates,
agents, officers, directors and employees) hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Warrant or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Warrant, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys fees and other costs and

 

8

--------------------------------------------------------------------------------


 

expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

(c)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d)  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

AVI BIOPHARMA, INC.

 

 

 

 

 

By:

 

 

 

Name:

Alan P. Timmins

 

Title:

President and Chief Operating Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF ELECTION TO PURCHASE

 

To AVI BioPharma, Inc.:

 

In accordance with Warrant No. [  ] issued to the undersigned, the undersigned
hereby elects to purchase                           shares of common stock
(“Common Stock”), $0.0001 par value per share, of AVI BioPharma, Inc.

 

1.  Form of Warrant Exercise Price.  The Holder intends that payment of the
Exercise Price shall be made as:

 

 

 

“Cash Exercise” with respect to                         Warrant Shares; and/or

 

 

 

 

 

“Cashless Exercise” with respect to                                Warrant
Shares (to the extent permitted by the terms of the Warrant).

 

2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the sum of $                               to the
Company in accordance with the terms of the Warrant.

 

By its delivery of this Form of Election To Purchase, the Holder represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934) permitted to be owned under Section 11 of this Warrant to which
this notice relates.

 

The undersigned requests that the shares of Common Stock issuable upon this
exercise be issued in the name of

 

PLEASE INSERT SOCIAL SECURITY

OR TAX IDENTIFICATION NUMBER:                                     

 

 

 

 

Facsimile Number:

 

Authorization:

 

Account Number:

(if electronic book entry transfer)

 

--------------------------------------------------------------------------------


 

Transaction Code
Number:                                                                                                                                                            
(if electronic book entry transfer)

 

Please print name and address

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to
be Exercised

 

Number of Warrant
Shares Exercised

 

Number of Warrant
Shares Remaining to
be Exercised

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                        the right represented by
the within Warrant to purchase                                shares of Common
Stock of AVI BioPharma, Inc. to which the within Warrant relates and appoints
                            attorney to transfer said right on the books of AVI
BioPharma, Inc. with full power of substitution in the premises.

 

Dated:

 

,

 

 

 

 

 

 

 

 

(Signature must conform in all respects to
name of holder as specified on the face of
the Warrant)

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------